                          UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                               ABINGDON DIVISION
 ______________________________________________
                                                )
 UNITED STATES OF AMERICA et al.,               )
  ex rel. WILLIAMS,                             )
                                                )
          Plaintiffs,                           ) Civil Action No. 1:13-CV-00036
                                                )
          v.                                    )
                                                )
 RECKITT BENCKISER, INC., et al.,               )
                                                )
          Defendants.                           )
 ______________________________________________ )
                                                )
 UNITED STATES OF AMERICA et al.,               )
  ex rel. FINKELSTIEN,                          )
                                                )
          Plaintiffs,                           ) Civil Action No. 1:14-CV-00059
                                                )
          v.                                    )
                                                )
 RECKITT BENCKISER PHARM. INC., et al.          )
                                                )
          Defendants.                           )
 ______________________________________________ )
                                                )
 UNITED STATES OF AMERICA et al.,               )
 ex rel. LEMONS,                                )
                                                )
          Plaintiffs,                           ) Civil Action No. 1:15-CV-00016
                                                )
          v.                                    )
                                                )
 RECKITT BENCKISER GROUP PLC, et al.,           )
                                                )
          Defendants.                           )
 ______________________________________________ )

                                             ORDER

        Upon consideration of the parties’ oral Motion to Extend Stay at the status conference

 on February 28, 2019, it is hereby ORDERED that all proceedings in the consolidated actions



Case 1:13-cv-00036-JPJ-PMS Document 70 Filed 03/01/19 Page 1 of 2 Pageid#: 1190
 shall be stayed through and including April 12, 2019; and FURTHER ORDERED that the

 United States shall file its complaint on April 12, 2019; and the individual plaintiff states shall

 file their complaints-in-intervention on May 13, 2019; and FURTHER ORDERED that the

 United States, the individual states, and the relators shall have until June 12, 2019, in which to

 serve Defendants with their respective complaints.



 IT IS SO ORDERED,


        ENTERED: March 1, 2019.

                                               /s/ Pamela Meade Sargent
                                               UNITED STATES MAGISTRATE JUDGE




                                              Page 2 of 2

Case 1:13-cv-00036-JPJ-PMS Document 70 Filed 03/01/19 Page 2 of 2 Pageid#: 1191
